Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 21, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Weshler 2011/0155759 in view of. Weshler discloses: A method of providing a test sample of a beauty product at a retail location (as shown in figure 1 and disclosed in paragraph 2 and 3), said method comprising the steps of:
providing a display housing (10) having an outer surface and configured to house a marketing-distinctive vessel (18) for said beauty product , that is one of a plurality of beauty products (as seen in figure 1, there are a plurality of adjacent displays 20 with a plurality of beauty products 18 as claimed) that are being made available for testing, in such a manner as to not allow unauthorized access to said marketing-distinctive vessel (the vessels 18 are secured as disclosed on paragraphs 6, 27 and in paragraph 32 using lock 36), and wherein said outer surface having a transparent portion (52) that allows one to see said marketing-distinctive vessel,
providing a base that adjoins said display housing and has a bounding surface (at 22), and an interior region (44 seen in figure 6) and a dispensing zone (at 24),
detachably affixing locating a universal tester {supply container 70}, at a location in said base interior region, that is configured to be hygienically cleanable so that said universal tester bladder is {replaceable} to store a specific quantity of any one of said plurality of said beauty products (as shown in figure 3 and disclosed on paragraphs 32 and 33 the upper portion 34 of the housing 10 is a slidable drawer which opens to expose the interior region 44 and allows cleaning of the interior region 44 if desired and also allows restocking of both the vessels 18 and the supply container 70 in interior region 44), and
providing a dispensing mechanism (24) that is connected to said base and reactive to an input signal (as is the electronic signal from the contact free switch or control disclosed in the last sentence of paragraph 30) and configured to, upon the receipt of said input signal, cause said universal tester bladder to dispense, into said base dispensing zone, a specified quantity of said beauty product that is currently stored in said universal tester bladder:
substantially as claimed but does not disclose universal tester supply container 70 to be a reusable or refillable bladder. However, Yang teaches another related liquid product dispenser also with a supply container 120 and further teaches that it is well known in the art that dispensing supply containers, in addition to being solid vessels as is vessel 70 disclosed in Weshler, may be any type of container including bags or balloons, i.e. bladders as claimed, and as taught in paragraph 73, lines 1-4, which can be refilled as desired and as taught in paragraph 74, lines 7-11, a for the purpose of reducing waste by replacing the supply container with a reusable flexible bladder. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the dispenser of Weshler with a reusable bladder as, for example, taught by Yang, in order to of reduce waste by replacing the supply container with a reusable flexible bladder.
Regarding claims 2, 7, 22 and 27, Weshler discloses the use of a contact free switch or control disclosed in the last sentence of paragraph 30 which is used within the dispensing space or bounding surface 22.
Allowable Subject Matter
Claims 3-6, 8-20, 23-26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754